DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 1/27/2022. Claims 1-6, 9, 11-23 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
[AltContent: textbox ((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.)]A person shall be entitled to a patent unless –

Claim(s) 1, 3-6, 12, 14-16, 18-19, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuusinen (US 20170261959 A1). 

Regarding claim 1, Kuusinen discloses: a method comprising:
obtaining, using a computing device, a first data set of a first user present at a venue (data regarding first user is obtained via various monitoring means, such as light curtain, machine vision / cameras, “destination control systems” (0020-22) so as to determine user data identity, disability (has wheelchair), etc.);
obtaining, using the computing device, venue characteristic data corresponding to a set of characteristics of the venue (0024: existing knowledge about location and timing of elevators (“closest elevator”, “delay elevator”), accessibility, layout (“estimated walking time”) constitute building characteristic data);
obtaining, using the computing device, first venue condition data corresponding to a first set of venue conditions (0024, 27: real time information such as traffic flow, fire blockage (0024) constitutes venue condition data);
generating, using the computing device, a first evacuation route based at least in part on the first data set (0024: generating and displaying on information screen fig.1:17 suggested evacuation route based on above factors);
generating, using the computing device, a first timing instruction corresponding to the first evacuation route and based at least in part on the first venue condition data (0024: generating timing instructions such as elevator closure depending on time, such as allowing use of elevator minutes after);
providing the first evacuation route and the first timing instruction to the first user (0024, fig.1:17, 0029, 0032-33);
monitoring, using the computing device, a new set of venue conditions (0027-30: collecting and constructing statistics describing venue conditions, such as via camera, light curtains, etc., in order to compile statistics and provide estimate of traffic flow behavior (0030)),
wherein the monitoring occurs during a first non-emergency evacuation period at the venue, the first non-emergency evacuation period not associated with an emergency evacuation period (0030: monitoring traffic during lunch break traffic flows); and
predicting, using the computing device, based at least in part on the monitoring, a predicted set of venue conditions (0027, 0008, 0011, 0030-31: combining current information with statistics about movement in different moments of time to produce a better estimate),
wherein the generating the first evacuation route is based at least in part on the predicted set of venue conditions (0027, 32-33).

Regarding claim 3, Kuusinen discloses the method of claim 1, as described above. Kuusinen further discloses: updating, using the computing device, the first venue condition data, resulting in updated first venue condition data (0024, 32: updating conditions based on real-time monitoring);
generating, using the computing device, a second evacuation route based at least in part on the updated first venue condition data (0031-33: generating additional evacuation routes based on current state); and
providing the second evacuation route to the first user (0033-34: providing instructions to the user).

Regarding claim 4 Kuusinen discloses the method of claim 1, as described above. Kuusinen further discloses: wherein the obtaining the first data set includes obtaining mobility information corresponding to the first user (0020).

Regarding claim 5 Kuusinen discloses the method of claim 4, as described above. Kuusinen further discloses: wherein the mobility information is included in a user profile (0020: identification of particular persons based on facial recognition, hence, a profile including user identity defining facial appearance).

Regarding claim 6 Kuusinen discloses the method of claim 1, as described above. Kuusinen further discloses: wherein the obtaining the first data set includes detecting a special mobility attribute of the first user (0020: wheelchair).

Regarding claim 21 Kuusinen discloses the system of claim 12, as described above. Kuusinen further discloses: wherein the obtaining the first data set includes obtaining a health condition of the first user, and wherein the first timing instruction is based at least in part on the health condition (0020, 0033-34: disability status constitutes a health condition, 0030-34: generating timing instructions based on the disability status).

The remaining claims (12, 14-16, 18-19) recite systems and computer media corresponding to the above methods and are hence rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2, 13, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuusinen (US 20170261959 A1) in view of Pillac 554 (US 20160314554 A1).

Regarding claim 2 Kuusinen discloses the method of claim 1, as described above. Kuusinen further discloses: predicting, using the computing device, a second set of venue conditions (0024, 32: additional predictions are made via synthesis of current state and statistics based on emerging conditions, e.g., updated data about crowd flow such as based on number of people in an elevator (0024), hence, predicting a second set of venue conditions, e.g., traffic flow, based on emerging current state data (“if there is heavy traffic in the elevators it is possible to instruct people to take the stairs … or instruct to use a different elevator group”)).
Kuusinen does not expressly disclose the remaining limitations. Pillac discloses: generating, using the computing device, a second timing instruction corresponding to the first evacuation route and based at least in part on the second set of venue conditions; and providing the second timing instruction to the first user (0106: updated real time events causing recalculation of evacuations schedule for each evacuee, the evaluation including predictive simulations (0086-87), hence, generating second timing instructions including timing information (0082-83, 0090: departure schedule) based on real time conditions such as those of Kuusinen).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Kuusinen by incorporating the updated instruction technique of Pillac. Both concern the art of evacuation route planning in a building context (0065, 0003: building evacuation), and the incorporation would have improved evacuation effectiveness by providing updated instructions based on arising conditions.

Regarding claim 22 Kuusinen modified by Pillac discloses the method of claim 13, as described above. Kuusinen modified by Pillac further discloses: wherein the predicting the second set of venue conditions comprises predicting a degree of difficulty associated with the first evacuation route (Pillac 0106: predicting updated difficulty of a planned route based on threat scenarios and emergent slowdowns and updating the route accordingly, hence, predicting and modeling venue conditions based on increasing route difficulty, i.e., slowdowns and speed changes due to emergent threat scenarios).

The remaining claims (13) recite systems and computer media corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuusinen (US 20170261959 A1) in view of Pillac 554 (US 20160314554 A1) in view of Harvey 190 (US 20170176190 A1).

Regarding claim 9 Kuusinen discloses the method of claim s, as described above. Kuusinen modified by Pillac does not disclose the limitations of claim 9. Harvey discloses: obtaining, using the computing device, historical data corresponding to a fourth evacuation route at a second different venue (0005, fig.9, 0076-80: historical training data for typical situations corresponding to second real venue analysis obtained from a selection of escape scenarios and venue layouts from said second venues, hence, historical data corresponding to evacuation routes of typical venues); and
wherein the predicting the second set of venue conditions is based at least in part on the historical data (0080: evaluating trained model based on said historical data in order to generate an escape plan, the combination with Kuusinen and Pillac yielding a technique where generation of the escape plan via the model incorporates predictive simulation of crowd conditions so as to better schedule routes (Pillac 0086-87)).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Kuusinen modified by Pillac by incorporating the historical training data technique of Harvey. Both concern the art of individualized evacuation route planning in a building context, and the incorporation would have, according to Harvey, enhance evacuation routing by integrating local sensor information of emerging hazards (e.g., crowds) with centralized routing information in order to generate a better escape path (0031, 0036, 0080, 0006).
Claim(s) 11, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuusinen (US 20170261959 A1) in view of Harvey 190 (US 20170176190 A1).

Regarding claim 11 Kuusinen discloses the method of claim 1, as described above. Kuusinen does not disclose the limitations of claim 11. Harvey discloses: obtaining, using the computing device, historical data corresponding to a third evacuation route at a first different venue (0005, fig.9, 0076-80: historical training data for typical situations corresponding to second real or virtual venue analysis obtained from a selection of escape scenarios and venue layouts from said second venues, hence, historical data corresponding to evacuation routes of typical venues); and
wherein the generating a first evacuation route is based at least in part on the historical data (0078, 0080: evaluating threats based on training in order to optimize escape route and provide instructions to user).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Kuusinen modified by Pillac by incorporating the historical training data technique of Harvey. Both concern the art of individualized evacuation route planning in a building context, and the incorporation would have, according to Harvey, enhance evacuation routing by integrating local sensor information of emerging hazards (e.g., crowds) with centralized routing information in order to generate a better escape path (0031, 0036, 0080, 0006).

Regarding claim 17 Kuusinen discloses the method of claim 12, as described above. Kuusinen further discloses: monitoring a third set of venue conditions,
wherein the monitoring the third set of venue conditions occurs during a first emergency evacuation period at the venue (0031-34: monitoring current state conditions during an evacuation);
predicting, based at least in part on the monitoring the third set of venue conditions, a fourth set of venue conditions (0031-33: combining current state data with statistics to estimate or predict traffic flow, travel time, etc.),
wherein the fourth set of venue conditions corresponds to a second emergency evacuation period at the venue (0027: combining statistics from different moments in time, 0029: storing data for future use, hence, using statistics gathered at various times, including past evacuations, to generate statistics and model current conditions); and
wherein the generating the first evacuation route is based at least in part on the fourth set of venue conditions (0031-33, 0024: showing generated route).

The remaining claims (20) recite systems and computer media corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kuusinen (US 20170261959 A1) in view of Nathan (US 20070194922 A1).

Regarding claim 23 Kuusinen modified by Pillac discloses the method of claim 13, as described above. Kuusinen modified by Pillac does not disclose the limitations of claim 23.
Nathan discloses: predicting a structural failure at the venue; and wherein the first timing instruction is based at least in part on the predicting (0019: predicting structural collapse sequence during an emergency and generating routing based on prediction, hence, combination with Pillac yielding simulation of routes and timing due based on predicted building characteristics.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Kuusinen modified by Pillac by incorporating the building structure characteristic technique of Nathan. Both concern the art of evacuation route planning in a building context, and the incorporation would have, according to Nathan, improve routing by incorporating consideration of building structural emergencies (0019).

Response to Arguments
I. Regarding claim 1, Applicant argues the art of record and Hsu in particular does not disclose the claimed ”first non-emergency evacuation period not associated with an emergency evacuation period” and the claimed “second non-emergency evacuation period at the venue.” Hsu 0031’s disclosure of monitoring during an emergency event and planning for future emergencies is opposite the claimed language.
Applicant’s arguments have been fully considered, however, they are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wedig (US 20190066464 A1) discloses the monitoring and evaluation of historical sensor data to generate evacuation routes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143